RENFRO, Justice
(dissenting).
I would overrule plaintiff’s contention that issue No. 21 was not a controlling issue.
Since Dental Surgery was not listed in the policy under “Surgical Expense”, the plaintiff had the burden of proving that the operations performed by the dentist “were of comparative severity with operations which are named.” Plaintiff was free to offer evidence on any of the 198 operations which were named in the policy. The evidence offered, however, was limited to a comparison with maxillary sinus. Issue No. 21 was specific and definite. It placed before the jury the only operation upon which any evidence had been offered as to comparable severity.
The plaintiff did not object to the submission of Issue No. 21, hence, he waived any defects, definitions, omissions or faults therein, and was bound by the jury’s finding thereon. Rule 274, Texas Rules of Civil Procedure.
I would affirm the judgment of the trial court.